 


109 HR 2554 IH: Martin Luther King, Jr., Records Collection Act of 2005
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2554 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide for the expeditious disclosure of records relevant to the life and assassination of Reverend Doctor Martin Luther King, Jr. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Martin Luther King, Jr., Records Collection Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings, declarations, and purposes 
Sec. 3. Definitions 
Sec. 4. Reverend Dr. Martin Luther King, Jr., Records Collection at the National Archives 
Sec. 5. Review, identification, transmission to the National Archives, and public disclosure of related records by Government offices 
Sec. 6. Postponement of public disclosure of records 
Sec. 7. Establishment and powers of the Records Review Board 
Sec. 8. Records Review Board personnel 
Sec. 9. Review of records by the Records Review Board 
Sec. 10. Disclosure of materials under seal of court 
Sec. 11. Private right of action 
Sec. 12. Rules of construction 
Sec. 13. Termination of effect of Act 
Sec. 14. Authorization of appropriations 
Sec. 15. Records pending 
Sec. 16. Whistleblower protection 
Sec. 17. Severability  
2.Findings, declarations, and purposes 
(a)Findings and declarationsThe Congress finds and declares that— 
(1)all Government records related to the life and assassination of Reverend Dr. Martin Luther King, Jr., should be preserved for historical and governmental purposes; 
(2)all Government records concerning the life and assassination of Reverend Dr. Martin Luther King, Jr., should carry a presumption of immediate disclosure, and all records should be eventually disclosed to enable the public to become fully informed about the history surrounding his life and assassination; 
(3)legislation is necessary to create an enforceable, independent, and accountable process for the public disclosure of such records; 
(4)legislation is necessary because congressional records related to the life and assassination of Reverend Dr. Martin Luther King, Jr., would not otherwise be subject to public disclosure until at least the year 2028; 
(5)legislation is necessary because the Freedom of Information Act, as implemented by the executive branch, has prevented the timely public disclosure of records relating to the life and assassination of Reverend Dr. Martin Luther King, Jr.; 
(6)legislation is necessary because Executive Order No. 12356, entitled National Security Information, has eliminated the declassification and downgrading schedules relating to classified information across government and has prevented the timely public disclosure of records relating to the life and assassination of Reverend Dr. Martin Luther King, Jr.; 
(7)legislation is necessary because records relating to the life and assassination of Reverend Dr. Martin Luther King, Jr., that were previously declassified and released to the public are being reevaluated for reclassification; and 
(8)most of the records related to the life and assassination of Reverend Dr. Martin Luther King, Jr., are almost 35 years old, and only in the rarest cases is there any legitimate need for continued protection of such records. 
(b)PurposesThe purposes of this Act are— 
(1)to provide for the creation of the Reverend Dr. Martin Luther King, Jr., Records Collection at the National Archives; and 
(2)to require the expeditious public transmission to the Archivist and public disclosure (including by electronic means) of such records. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)The term Archivist means the Archivist of the United States. 
(2)The term related record includes all records, public and private, regardless of how labeled or identified, that document, describe, report on, analyze or interpret activities, persons, or events reasonably related to the life and assassination of Dr. Martin Luther King, Jr., and investigations of or inquiries into his life or death, including a record— 
(A)that was created or made available for use by, obtained by, or otherwise came into the possession of— 
(i)the Commission on Central Intelligence Agency Activities Within the United States (the Rockefeller Commission); 
(ii)the Senate Select Committee to Study Governmental Operations with Respect to Intelligence Activities (the Church Committee); 
(iii)the Select Committee on Assassinations (the House Assassinations Committee) of the House of Representatives; 
(iv)the Select Committee on Intelligence (the Pike Committee) of the House of Representatives;  
(v)the Library of Congress; 
(vi)the National Archives; 
(vii)any Presidential library; 
(viii)any Executive agency; 
(ix)any independent agency; 
(x)any Government office; 
(xi)any State or local law enforcement office that provided support or assistance or performed work in connection with a Federal inquiry into the life and assassination of Reverend Dr. Martin Luther King, Jr.; or 
(xii)any donated deed or gift; or 
(B)that is any of the following: 
(i)A record created in the course of a Federal, State, or local governmental investigation that is no longer in possession of the Federal, State, or local government. 
(ii)A record located at, or under the control of— 
(I)record repositories and archives of a Federal, State, or local government; 
(II)record repositories and archives of a university, library, historical society, or similar organization; 
(III)an individual who possesses the record by virtue of service with a Government office; 
(IV)a person, including an individual or corporation, who obtained such record from Government sources or individuals identified in this Act; or 
 (V)a person, including an individual or corporation, who created or has obtained such record from sources other than those identified in this clause. 
(iii)A record of a Federal or State criminal or civil court, including a record under seal released in accordance with section 10. 
(iv)A record generated by a foreign government. 
(v)A record in possession of a contractor of the Federal Government. 
(vi)All records collected by or segregated by all Federal, State, and local government agencies in conjunction with any investigation or analysis of or inquiry into the life and assassination of Dr. Martin Luther King, Jr., including any intra-agency investigation or analysis, any interagency communications, any request by the Select Committee on Assassinations of the House of Representatives to collect documents and other materials, or any intra-agency collection or segregation of documents and other materials regarding the life and assassination of Dr. Martin Luther King, Jr. 
(vii)All documents used by Government offices and agencies during their declassification review of related records as well as all other documents, indices, and other material, including but not limited to those that disclose cryptonyms, code names, or other identifiers that appear in related records that would reasonably constitute a related record or would assist in the identification, evaluation, or interpretation of a related record, including— 
(I)with respect to records that are identified with respect to a particular person, all records relating to that person that use or reflect the true name or any other name, pseudonym, codeword, symbol, number, cryptonym, or alias used to identify that person; 
(II)with respect to records that are identified with respect to a particular operation or program, all records pertaining to that program by any other name, pseudonym, codeword, symbol, number, or cryptonym; and 
(III)any other record that does not fall within the scope of a related record as described in the Act, but which has the potential to enhance, enrich, and broaden the historical record of the life and death of Dr. Martin Luther King, Jr. 
(3)The term Collection means the Reverend Dr. Martin Luther King, Jr., Records Collection established under section 4. 
(4)The term Executive agency means an Executive agency as defined in subsection 552(f) of title 5, United States Code, and includes any Executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government, including the Executive Office of the President, or any independent regulatory agency. 
(5)The term Government office includes— 
(A)all current, past, and former departments, agencies, offices, divisions, foreign offices, bureaus, and deliberative bodies of any Federal, State, or local government and includes all inter- or intra-agency working groups, committees, and meetings that possess or created records relating to the life and assassination of Dr. Martin Luther King, Jr.; and 
(B)any office of the Federal Government that has possession or control of related records, including— 
(i)the House Committee on Administration with regard to the Select Committee on Assassinations of the records of the House of Representatives; 
(ii)the Select Committee on Intelligence of the Senate with regard to records of the Senate Select Committee to Study Governmental Operations with Respect to Intelligence Activities and other related records; 
(iii)the Library of Congress; 
(iv)the National Archives as custodian of related records that it has obtained or possesses, including the Commission on Central Intelligence Agency Activities in the United States; and 
(v)any other executive branch office or agency, and any independent agency. 
(6)The term identification aid means the written description prepared by the Archivist for each record as required by section 4. 
(7)The term National Archives means the National Archives and all components thereof, including Presidential archival depositories established under section 2112 of title 44, United States Code. 
(8)The term official investigation means the reviews of the activities or assassination of Reverend Dr. Martin Luther King, Jr., conducted by any Presidential commission, any authorized congressional committee, and any Government agency either independently, at the request of any Presidential commission or congressional committee, or at the request of any Government official. 
(9)The term originating body means the Executive agency, government commission, congressional committee, or other governmental entity that created a record or particular information within a record. 
(10)The term public interest means the compelling interest in the prompt public disclosure of related records for historical and governmental purposes and for the purpose of fully informing the American people about the history surrounding the life and assassination of Reverend Dr. Martin Luther King, Jr. 
(11)The term record includes a book, paper, map, photograph, sound or video recording, machine readable material, computerized, digitized, or electronic information, regardless of the medium on which it is stored, or other documentary material or physical evidence or artifact regardless of its physical form or characteristics. 
(12)The term Review Board means the Records Review Board established by section 7. 
(13)The term third agency means a Government agency that originated a related record that is in the possession of another agency. 
4.Reverend Dr. Martin Luther King, Jr., Records Collection at the National Archives 
(a)In general 
(1)Not later than 60 days after the date of enactment of this Act, the National Archives shall commence establishment of a collection of records to be known as the Reverend Dr. Martin Luther King, Jr., Records Collection. In so doing, the Archivist shall ensure the physical integrity and original provenance of all records. The Collection shall consist of originals or record copies of all Government records relating to the life and assassination of Reverend Dr. Martin Luther King, Jr., which shall be transmitted to the National Archives in accordance with section 2107 of title 44, United States Code. The Archivist shall prepare and publish a subject guidebook and index to the collection, including the central directory described in paragraph (2)(B), which shall be available to the public and searchable electronically.  
(2)The Collection shall include— 
(A)all related records— 
(i)that have been transmitted to the National Archives or disclosed to the public in an unredacted form prior to the date of enactment of this Act, or were so transmitted or disclosed and reclassified prior to such date of enactment; 
(ii)that are required to be transmitted to the National Archives; 
(iii)the disclosure of which is postponed under this Act; or 
(iv)that meets the definition of a related record discovered after termination of the existence of the Records Review Board; 
(B)a central directory comprised of identification aids created for each record transmitted to the Archivist under section 5; and 
(C)all Review Board records as required by this Act. 
(b)Use of secondary location for portion of Collection 
(1)In generalThe Archivist shall enter into an agreement with an entity outside the National Archives for the establishment of a secondary location for copies of such portion of the Collection as the Archivist considers appropriate. 
(2)Process for entering into agreementThe Archivist shall enter into an agreement under this subsection through the solicitation of proposals from public and private institutions of higher education, research institutions, museums, and other archival institutions. 
(3)Criteria for selectionIn selecting from the proposals submitted under paragraph (2), the Archivist shall give preference to an entity— 
(A)with a proven record of archival collecting; 
(B)which will provide a maximum level of public access to copies of the portion of the Collection involved; and 
(C)which will encourage continuing study and education regarding the life and assassination of Dr. Reverend Martin Luther King, Jr. 
(4)Treatment of Collection at secondary locationThe copies of the portion of the Collection maintained at the secondary location pursuant to this subsection, and the entity responsible for maintaining such copies of the collection under the agreement under this subsection, shall be subject to the same terms, conditions, and requirements as apply under this Act to the portion of the Collection maintained at the National Archives and the Archivist. 
(c)Availability of Collection at Archives and electronicallyEach item in the Collection (as described in subsection (a)(2)), other than an artifact or a record the disclosure of which is postponed under this Act, shall be available to the public for inspection and copying at the National Archives and through an electronic format within 30 days after its transmission to the National Archives. 
(d)Fees for copyingThe Archivist shall— 
(1)charge fees for copying such records; and 
(2)grant waivers of such fees pursuant to the standards established by section 552(a)(4) of title 5, United States Code. 
(e)Additional requirements 
(1)The Collection shall be preserved, protected, archived, and made available to the public at the National Archives. 
(2)Whenever artifacts are included in the Collection, it shall be sufficient to comply with this Act if the public is provided with access to photographs, drawings, or similar materials depicting the artifacts. Additional display, examination, or testing by the public of artifacts in the Collection shall occur if there is a reasonable claim that such examination or testing will reveal aspects of the artifact that cannot be determined from such photographs or depictions, and shall occur under the terms and conditions established by the National Archives to ensure their preservation and protection for prosperity. 
(3)The National Archives, in consultation with its Information Security Oversight Office, shall ensure the security of the records in the Collection that qualify for postponement of public disclosure pursuant to section 6.  
(f)OversightThe Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate shall have continuing oversight jurisdiction with respect to the Collection and shall conduct biannual hearings, up to and including the final Archivist determination. 
5.Review, identification, transmission to the National Archives, and public disclosure of related records by Government offices 
(a)In general 
(1)Preparation for reviewAs soon as practicable after the date of enactment of this Act, each Government office shall identify and organize its records relating to the life and assassination of Reverend Dr. Martin Luther King, Jr., and prepare them for transmission to the Archivist for inclusion in the Collection. 
(2)Determination of use of originals or copies 
(A)For purposes of determining whether originals or copies of related records are to be made part of the Collection established under this Act, the following shall apply: 
(i)In the case of papers, maps, and other documentary materials, the Review Board may determine that record copies of Government records, either the signed original, original production, or a reproduction that has been treated as the official record maintained to chronicle government functions or activities may be placed in the Collection. 
(ii)In the case of other papers, maps, and other documentary material, the Review Board may determine that a true and accurate copy of a record in lieu of the original may be placed in the Collection. 
(iii)In the case of photographs, the original negative, whenever available (otherwise the nearest generation print that is a true and accurate copy), may be placed in the Collection. 
(iv)In the case of motion pictures, the camera original, whenever available (otherwise the earliest generation print that is a true and accurate copy) may be placed in the Collection. 
(v)In the case of sound and video recordings, the original recording, whenever available (otherwise the earliest generation copy that is a true and accurate copy) may be placed in the Collection. 
(vi)In the case of machine-readable information, a true and accurate copy of the original (duplicating all information contained in the original and in a format that permits retrieval of the information) may be placed in the Collection. 
(vii)In the case of artifacts, the original objects themselves shall be placed in the Collection. 
(B)To the extent records from foreign governments are included in the Collection, copies of the original records shall be sufficient for inclusion in the Collection. 
(C)In cases where a copy, as defined in subparagraph (D), is authorized by the Review Board to be included in the Collection, the Review Board may require that a copy be certified if, in its discretion, it determines a certification to be necessary to ensure the integrity of the Collection. In cases where an original, as defined in subparagraph (A), is required for inclusion in the Collection, the Review Board may, at its discretion, accept the best available copy. In such cases that records included in the Collection, whether originals or copies, contain illegible portions, such records shall have attached thereto a certified transcription of the illegible language to the extent practicable. 
(D)For purposes of implementing this Act, the term copy means true and accurate photocopy duplication by a means appropriate to the medium of the original record that preserves and displays the integrity of the record and the information contained in it. 
(E)Nothing in this paragraph shall be interpreted to suggest that additional copies of any related records contained in the Collection are not also related records that, at the Review Board’s discretion, may also be placed in the Collection. 
(F)Nothing in this paragraph shall be interpreted to prevent or to preclude copies of any electronic related records from being reformatted electronically in order to conform to different hardware or software requirements of audiovisual or machine readable formats if such is the professional judgment of the National Archives.  
(3)Related recordsIn carrying out this section, a Government office may not destroy, alter, or mutilate in any way a related record.  
(4)Prior disclosure 
(A)Except as provided in subparagraph (B), in carrying out this section, a Government office may not withhold, redact, postpone for public disclosure, or reclassify a related record that was made available or disclosed to the public prior to the date of enactment of this Act. 
(B)For purposes of subparagraph (A), a Government office may withhold names or identifies, consistent with the requirements of section 6, in a related record created by a person or entity outside government. 
(b)Custody of related records pending reviewDuring the review by a Government office and pending review activity by the Review Board, the Government office shall retain custody of its related records for purposes of preservation, security, and efficiency, unless— 
(1)the Review Board requires the physical transfer of records for purposes of conducting an independent and impartial review; 
(2)transfer is necessary for an administrative hearing or other Review Board function;  
(3)it is a third agency record described in subsection (c)(2)(C); or 
(4)any other records are transferred to the Archives for public disclosure. 
(c)Review 
(1)In generalNot later than 180 days after the date of enactment of this Act, each Government office shall review each related record in its custody or possession in accordance with paragraph (2). 
(2)Related recordsIn carrying out paragraph (1), a Government office shall— 
(A)determine which of its records are related records; 
(B)determine which of its related records have been officially disclosed or publicly available in a complete and unredacted form; 
(C) 
(i)determine which of its related records, or particular information contained in such a record, was created by a third agency or by another Government office; and 
(ii)transmit to a third agency or other Government office those records, or particular information contained in those records, or complete and accurate copies thereof; 
(D) 
(i)determine whether its related records or particular information in related records are covered by the standards for postponement of public disclosure under this Act; and 
(ii)specify on the identification aid required by subsection (d) the applicable postponement provision contained in section 6; 
(E)organize and make available to the Review Board all related records identified under subparagraph (D) the public disclosure of which in whole or in part may be postponed under this Act; 
(F)organize and make available to the Review Board any record concerning which the office has any uncertainty as to whether the record is a related record governed by this Act; 
(G)give priority to— 
(i)the identification, review, and transmission of all related records publicly available or disclosed as of the date of enactment of this Act in a redacted or edited form; and 
(ii)the identification, review, and transmission, under the standards for postponement set forth in this Act, of related records that on the date of enactment of this Act are the subject of litigation under section 552 of title 5, United States Code; and 
(H)make available to the Review Board any additional information and records that the Review Board has reason to believe it requires for conducting a review under this Act, including the following: 
(i)All training manuals, instructional materials and guidelines created or used by the Government office in furtherance of its review of related records. 
(ii)All records, lists, and documents describing the procedure by which the office identified or selected related records for review. 
(iii)Organizational charts of the office. 
(iv)Records necessary and sufficient to describe the office’s— 
(I)records policies and schedules; 
(II)filing systems and organization; 
(III)storage facilities and locations; 
(IV)indexing symbols, marks, codes, instructions, guidelines, methods, and procedures; and 
(V)search methods and procedures used in the performance of the duties of the office under this Act. 
(v)Reclassification to a higher level, transfer, destruction, or other information (e.g., theft) regarding the status of related records. 
(3)Archival depositoriesThe Director of each archival depository established under section 2112 of title 44, United States Code, shall have as a priority the expedited review for public disclosure of related records in the possession and custody of the depository, and shall make such records available to the Review Board as required by this Act. 
(d)Identification aids 
(1)In general 
(A)Standard formNot later than 45 days after the date of enactment of this Act, the Archivist, in consultation with the appropriate Government offices, shall prepare and make available to all Government offices a standard form of identification or finding aid for use with each related record subject to review under this Act. 
(B)Uniform systemThe Archivist shall ensure that the identification aid program is established in such a manner as to result in the creation of a uniform system of electronic records by Government offices that are compatible with each other and which shall be made publicly available and searchable electronically. 
(2)Printed copiesUpon completion of an identification aid by the Archivist, a Government office shall— 
(A)attach a printed copy to the record it describes; 
(B)transmit to the Review Board a printed copy; and 
(C)attach a printed copy to each related record it describes when it is transmitted to the Archivist. 
(3)Publicly available recordsRelated records which are in the possession of the National Archives on the date of enactment of this Act, and which have been publicly available in their entirety without redaction, shall be made available in the Collection without any additional review by the Review Board or another authorized office under this Act. 
(e)Transmission to the National ArchivesEach Government office shall— 
(1)transmit to the Archivist, and make immediately available to the public, all related records that can be publicly disclosed, including those that are publicly available on the date of enactment of this Act, without any redaction, adjustment, or withholding under the standards of this Act; and 
(2)transmit to the Archivist upon approval for postponement by the Review Board or upon completion of other action authorized by this Act, all related records the public disclosure of which has been postponed, in whole or in part, under the standards of this Act, to become part of the protected Collection. 
(f)Record availabilityExecutive branch agencies shall— 
(1)charge fees for copying related records; 
(2)grant waivers of such fees pursuant to the standards established by section 552(a)(4) of title 5, United States Code; 
(3)permit, when not deemed a risk by the Board, the use of personal copying devices, including, but not limited to portable scanners, digital cameras, and the like; and 
(4)make available to the public electronic versions of related records, identification aids, and indexes. 
6.Postponement of public disclosure of records 
(a)Grounds for postponementDisclosure of related records or particular information in related records to the public may be postponed subject to the limitations of this Act if there is clear and convincing evidence that— 
(1)the threat, as of the time the postponement decision is made, to the military defense, intelligence operations, or conduct of foreign relations of the United States posed by the public disclosure of the related record is of such gravity that it outweighs the public interest, and such public disclosure would reveal— 
(A)a living intelligence agent whose identity currently requires protection; 
(B)an intelligence source or method which is currently utilized, or reasonably expected to be utilized, by the United States Government and which has not been officially disclosed, the disclosure of which would interfere with the conduct of intelligence activities; or 
(C)any other matter currently relating to the military defense, intelligence operations, or conduct of foreign relations of the United States, the disclosure of which would demonstrably impair the national security of the United States; 
(2)the public disclosure of the related record would reveal the name or identity of a living person who provided confidential information to the United States and would pose a substantial risk of harm to that person; 
(3)the public disclosure of the related record could reasonably be expected to constitute an unwarranted invasion of a living person’s personal privacy, and that invasion of privacy is so substantial that it outweighs the public interest; or 
(4)the public disclosure of the related record would compromise the existence of an understanding of confidentiality currently requiring protection between a Government agent and a living cooperating individual or a foreign government, and public disclosure would be so harmful that it outweighs the public interest. 
(b)Custody of postponed related recordsA related record the public disclosure of which has been postponed shall, pending transmission to the Archivist, be held for reasons of security and preservation by the originating body until such time as the information security program has been established at the National Archives as required by section 4(e)(2). 
(c)Annual review of postponed related records 
(1)All postponed or redacted records shall be reviewed annually by the originating agency and the Archivist consistent with the recommendations of the Review Board under section 9(c)(3)(B). 
(2)An annual review shall address the public disclosure of additional related records in the Collection. Any related records discovered since the preceding annual review in possession of any Federal, State, or local agency, Government office, organization, or person shall be added to the Collection, and the annual review also shall address the public disclosure of such records under the standard of this Act. 
(3)All postponed related records determined to require continued postponement shall require an unclassified written description of the record and the reason for such continued postponement. Such description shall be provided to the Archivist and published in the Federal Register upon determination. 
(4)The annual review of postponed related records shall serve to downgrade and declassify security classified information and implement the presumption of release required by section 15. 
(d)Requirement to disclose postponed recordsEach related record shall be publicly disclosed in full, and available in the Collection no later than 1 year after the termination of the Review Board or the date that is 8 years after the date of enactment of this Act, whichever is earlier, unless the President certifies, as required by this Act, that continued postponement is made necessary by— 
(1)a current and identifiable harm to the military defense, intelligence operations, law enforcement, or conduct of foreign relations; and 
(2)the identifiable harm is of such gravity that it outweighs the public interest in disclosure. 
7.Establishment and powers of the Records Review Board 
(a)EstablishmentThere is established as an independent agency a board to be known as the Martin Luther King Records Review Board. 
(b)Appointment 
(1)Five membersThe President, by and with the advice and consent of the Senate, shall appoint, without regard to political affiliation, 5 citizens to serve as members of the Review Board to ensure and facilitate the review, transmission to the Archivist, and public disclosure of Government records related to the life and assassination of Reverend Dr. Martin Luther King, Jr. 
(2) Three alternate membersThe President shall appoint, without regard to political affiliation, 3 citizens to serve as alternate members of the Review Board in the case of a vacancy. The appointments shall be made at the same time members under paragraph (1) are nominated.  
(3)NominationsThe President shall make nominations to the Review Board not later than 90 calendar days after the date of enactment of this Act. 
(4)Additional nominationsIf the Senate votes not to confirm a nomination to the Review Board, the President shall make an additional nomination not later than 30 days thereafter. 
(5)Recommendations 
(A)The President shall make nominations to the Review Board after considering persons recommended by the Society of American Archivists, the National Bar Association, the Black Caucus of the American Library Association, Inc., and the National Conference of Black Political Scientists. 
(B)If an organization described in subparagraph (A) does not recommend at least 2 nominees meeting the qualifications stated in paragraph (6) by the date that is 45 days after the date of enactment of this Act, the President shall consider for nomination the persons recommended by the other organizations described in subparagraph (A). 
(C)The President may request an organization described in subparagraph (A) to submit additional nominations. 
(6)NominationsPersons nominated to the Review Board— 
(A)shall be impartial private citizens, none of whom is presently employed by any branch of the Government, none of whom shall have had any previous involvement with any official investigation or inquiry into the life or death of Dr. Martin Luther King, Jr., conducted by a Federal, State, or local government, and none of whom shall have been previously employed by any Federal intelligence or law enforcement agency, relating to the life or assassination of Reverend Dr. Martin Luther King, Jr.; 
(B)shall be distinguished persons of high national professional reputation in their respective fields who are capable of exercising the independent and objective judgment necessary to the fulfillment of their role in ensuring and facilitating the review, transmission to the public, and public disclosure of records related to the life and assassination of Dr. Reverend Martin Luther King, Jr., and who possess an appreciation of the value of such material to the public, scholars, and government; and 
(C)shall include at least 1 professional historian, 1 attorney, 1 researcher, and 1 representative of the civil rights community. 
(c)Security clearances 
(1)All Review Board nominees shall be granted the necessary security clearances in an accelerated manner, commensurate with that of other executive nominations, subject to the standard procedures for granting such clearances. 
(2)All nominees shall qualify for the necessary security clearance prior to being considered for confirmation by the Committee on Homeland Security and Governmental Affairs of the Senate. 
(d)Confirmation hearings 
(1)The Committee on Homeland Security and Governmental Affairs of the Senate shall hold confirmation hearings within 30 days in which the Senate is in session after the nomination of 3 Review Board members. 
(2)The Committee on Homeland Security and Governmental Affairs shall vote on the nominations within 14 days in which the Senate is in session after the confirmation hearings, and shall report its results to the full Senate immediately. 
(3)The Senate shall vote on each nominee to confirm or reject within 14 days in which the Senate is in session after reported by the Committee on Homeland Security and Governmental Affairs. 
(e)VacancyA vacancy on the Review Board shall be filled in the same manner as specified for original appointment within 30 days of the occurrence of the vacancy. Nominations for a vacancy shall be made from among the alternate members appointed under subsection (b)(2). 
(f)ChairpersonThe Members of the Review Board shall elect one of its members as chairperson at its initial meeting. 
(g)Removal of Review Board member 
(1)In generalNo member of the Review Board shall be removed from office, other than— 
(A)by impeachment and conviction; or 
(B)by the action of the President for inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, failure to meet or falsification of any qualifications under subsection (b)(6), or any other condition that substantially impairs the performance of the member’s duties. 
(2)Report 
(A)Facts and groundsIf a member of the Review Board is removed from office, and that removal is by the President, not later than 10 days after the removal the President shall submit to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report specifying the facts found and the grounds for the removal. 
(B)PublicationThe President shall publish in the Federal Register a report submitted under subparagraph (A), except that the President may, if necessary to protect the rights of a person named in the report or to prevent undue interference with any pending prosecution, postpone or refrain from publishing any or all of the report until the completion of such pending cases or pursuant to privacy protection requirements in law. 
(3)Judicial review 
(A)Civil actionA member of the Review Board removed from office may obtain judicial review of the removal in a civil action commenced in the United States District Court for the District of Columbia. 
(B)ReinstatementThe member may be reinstated or granted other appropriate relief by order of the court. 
(h)Compensation of members 
(1)A member of the Review Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Review Board. 
(2)A member of the Review Board shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member’s home or regular place of business in the performance of services for the Review Board. 
(i)Duties of the Review BoardThe Review Board shall carry out sections 9 and 10 of this Act and any other duties of the Board as specified in this Act. 
(j)Powers 
(1)In generalThe Review Board shall have the authority to act in a manner prescribed under this Act including authority to— 
(A)direct Government offices to complete identification aids and organize related records; 
(B)direct Government offices to transmit to the Archivist related records as required under this Act, including segregable portions of related records, and substitutes and summaries of related records that can be publicly disclosed to the fullest extent; 
(C) 
(i)obtain access to related records that have been identified and organized by a Government office; 
(ii)direct a Government office to make available to the Review Board, and if necessary investigate the facts surrounding, additional information, records, or testimony from individuals, which the Review Board has reason to believe is required to fulfill its functions and responsibilities under this Act; and 
(iii)request the Attorney General to subpoena private persons and State and Federal employees to compel testimony, records, and other information relevant to its responsibilities under this Act; 
(D)require any Government office to account in writing for the previous destruction of any records relating to the life or assassination of Reverend Dr. Martin Luther King, Jr.; 
(E)receive information from the public regarding the identification and public disclosure of related records; 
(F)hold hearings, administer oaths, and subpoena witnesses and documents; 
(G)use the Federal Supply Service in the same manner and under the same conditions as other departments and agencies of the United States;  
(H)use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States; and 
(I)appoint within 30 days after the appointment of the Review Board an independent citizen advisory committee, subject to the Federal Advisory Committee Act (5 U.S.C. App.), that includes members of the civil rights community and the King family. 
(2)EnforcementA subpoena issued under paragraph (1)(C)(iii) may be enforced by any appropriate Federal court acting pursuant to a lawful request of the Review Board. 
(k)Witness immunityThe Review Board shall be considered to be an agency of the United States for purposes of section 6001 of title 18, United States Code. 
(l)Oversight 
(1)The Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate shall have continuing oversight jurisdiction with respect to the official conduct of the Review Board and the disposition of postponed or newly discovered records after termination of the Review Board, shall conduct periodic hearings on the conduct of the board not less than every 2 years for a period ending 2 years after termination of the Review Board or 1 year after the certification of the Archivist under section 13(b), and shall have access to any records held or created by the Review Board. 
(2)The Review Board, all Federal Government agencies, and the National Archives shall have the duty to cooperate with the exercise of such oversight jurisdiction. 
(m)Support servicesThe Administrator of the General Services Administration shall provide administrative services for the Review Board on a reimbursable basis. 
(n)Interpretive regulationsThe Review Board may issue interpretive regulations. 
(o)Termination and winding up 
(1)The Review Board and the terms of its members shall terminate not later than 5 years after the enactment of this Act, except that the Review Board may, by majority vote, extend its term for an additional 2-year period if it has not completed its work within that 5-year period. 
(2)Upon its termination, the Review Board shall submit reports to the President and the Congress including a complete and accurate accounting of expenditures during its existence, and shall complete all other reporting requirements under this Act. 
(3)Upon termination and winding up, the Review Board shall transfer all of its records to the Archivist for inclusion in the Collection, and no record of the Review Board shall be destroyed and records created in the course of its duties will be released to the public within 60 days of its termination. 
8.Records Review Board personnel 
(a)Executive Director 
(1)AppointmentNot later than 45 days after the initial meeting of the Review Board, the Review Board shall appoint one citizen, without regard to political affiliation, to the position of Executive Director. 
(2)QualificationsThe person appointed as Executive Director shall be a private citizen of integrity and impartiality who is a distinguished professional and who is not a present employee of any branch of the Government, has not previously been employed by an intelligence agency, and has had no previous involvement with any official investigation or inquiry relating to the life or assassination of Reverend Dr. Martin Luther King, Jr. 
(3)Security clearances 
(A)A candidate for Executive Director shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances. 
(B)A candidate shall qualify for the necessary security clearance prior to being approved by the Review Board. 
(4)DutiesThe Executive Director shall— 
(A)serve as principal liaison to Government offices; 
(B)be responsible for the administration and coordination of the Review Board’s review of records; 
(C)be responsible for the administration of all official activities conducted by the Review Board; and 
(D)have no authority to decide or determine whether any record should be disclosed to the public or postponed for disclosure. 
(5)RemovalThe Executive Director shall not be removed for reasons other than by a majority vote of the Review Board for cause on the grounds of inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, failure to meet or falsification of any qualifications under paragraph (2), or any other condition that substantially impairs the performance of the responsibilities of the Executive Director or the staff of the Review Board. 
(b)Staff 
(1)In generalThe Review Board, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service and without regard to the provisions of chapter 51 and chapter 53 of that title relating to classification and General Service pay rates, may appoint and terminate additional personnel as are necessary to enable the Review Board and its Executive Director to perform its duties. 
(2)QualificationsA person appointed to the staff of the Review Board shall be a private citizen of integrity and impartiality who is not a present employee of any branch of the Government, has not previously been in the employ of any intelligence agency, and who has had no previous involvement with any official investigation or inquiry relating to the life or assassination of Reverend Dr. Martin Luther King, Jr. 
(3)Security clearances 
(A)AccelerationA candidate for staff shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances. 
(B)Conditional employment 
(i)The Review Board may offer conditional employment to a candidate for a staff position pending the completion of security background investigations. During the pendency of such investigations, the Review Board shall ensure that any such employee does not have access to, or responsibility involving, classified or otherwise restricted related record materials. 
(ii)If a person hired on a conditional basis under clause (i) is denied other otherwise does not qualify for all security clearances necessary to carry out the responsibilities of the position for which conditional employment has been offered, the Review Board shall immediately terminate the person’s employment. 
(c)CompensationSubject to such rules as may be adopted by the Review Board, the chairperson, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service and without regard to the provisions of chapter 51 and chapter 53 of that title relating to classification and General Service pay rates, may— 
(1)appoint an Executive Director, who shall be paid at a rate not to exceed the rate of basic pay for level V of the Executive Schedule; and 
(2)appoint and fix compensation of such other personnel as may be necessary to carry out this Act. 
(d)Security clearance requiredAn individual employed in any position by the Review Board (including an individual appointed as Executive Director) shall be required to qualify for any necessary security clearance prior to taking office in that position, but may be employed conditionally in accordance with subsection (b)(3)(B) before qualifying for that clearance. 
9.Review of records by the Records Review Board 
(a)Startup requirementsThe Review Board shall— 
(1)not later than 90 days after the date of its appointment, publish a schedule for review of all assassination records in the Federal Register; and 
(2)not later than 180 days after the date of its appointment, begin its review of related records under this Act. 
(b)Determinations of the Review Board relating to public disclosure and postponement 
(1)TransmittalThe Review Board shall direct that all related records be transmitted to the Archivist and disclosed to the public in the Collection in the absence of clear and convincing evidence that— 
(A)a Government record is not a related record; or 
(B)a Government record or particular information within a related record qualifies for postponement of public disclosure under this Act. 
(2)Notice of related record designation 
(A)In determining to designate related records, the Review Board must determine that the record or group of records will more likely than not enhance, enrich, and broaden the historical record of the life and assassination of Dr. Martin Luther King, Jr. 
(B)A Notice or Related Record Designation (NRRD) shall be the mechanism for the Review Board to announce publicly its determination that a record or group of records meets the definition of related records. 
(3)Postponement 
(A)The Review Board shall consider and render decisions on a determination by a Government office to seek to postpone the disclosure of related records. In carrying out this subparagraph, the Review Board shall— 
(i)consider and render decisions on whether a record constitutes a related record;  
(ii)consider and render decisions on whether a related record or particular information in a record qualifies for postponement of disclosure under this Act; and 
(iii)in the case of a related record that qualifies for such postponement, set specific conditions and dates for public disclosure of the record, related to events or specific dates when the reasons for postponement will end. 
(B)A related record shall be released in its entirety except for portions specifically postponed pursuant to the grounds for postponement of public disclosure of records established in section 6(a), and no portion of any related record shall be withheld from public disclosure solely on grounds of nonrelevance unless, in the Review Board’s sole discretion, release of a part of a record is sufficient to comply with the intent and purposes of this Act. 
(C)In approving postponement of public disclosure of a related record, the Review Board shall seek to— 
(i)provide for the disclosure of segregable parts, substitutes, or summaries of such a record; and 
(ii)determine, in consultation with the originating body and consistent with the standards for postponement under this Act, which of the following alternative forms of disclosure shall be made by the originating body: 
(I)Any reasonably segregable particular information in a related record. 
(II)A substitute record for that information which is postponed. 
(III)A summary of a related record. 
(4)ReportWith respect to each related record or particular information in related records the public disclosure of which is postponed pursuant to section 6, or for which only substitutions or summaries have been disclosed to the public, the Review Board shall create and transmit to the Archivist a report containing— 
(A)a description of actions by the Review Board, the originating body, the President, or any Government office (including a justification of any such action to postpone disclosure of any record or part of any record) and of any official proceedings conducted by the Review Board with regard to specific related records; and 
(B)a statement of the specific conditions and dates for the public disclosure of the record as set by the Review Board under paragraph (3)(A)(iii). 
(5)Notice 
(A)In generalFollowing its review and a determination that a related record shall be publicly disclosed in the Collection or postponed for disclosure and held in the protected Collection, the Review Board shall notify the head of the originating body of its determination, publish a copy of the determination in the Federal Register within 14 days after the determination is made, and provide that the determination is searchable electronically. 
(B)Contemporaneous notice to executive and legislative branchesContemporaneous notice shall be made to the President for Review Board determinations regarding executive branch related records, and to the oversight committees designated in this Act in the case of legislative branch records. Such notice shall contain a written unclassified justification for public disclosure or postponement of disclosure, including an explanation of the application of any standards contained in section 6. 
(c)Presidential authority over Review Board determination 
(1)Public disclosure or postponement of disclosureAfter the Review Board has made a formal determination concerning the public disclosure or postponement of disclosure of an executive branch related record or information within such a record, or of any information contained in a related record, obtained or developed solely within the executive branch, and upon a written appeal to the President by the originating agency or third agency within 30 days after such determination, the President shall have the sole and nondelegable authority to require the disclosure or postponement of such record or information under the standards set forth in section 6, and the President shall provide the Review Board with an unclassified written certification specifying the President’s decision within 30 days after the Review Board’s determination and notice to the executive branch agency as required under this Act, stating the justification for the President’s decision, including the applicable grounds for postponement under section 6, accompanied by a copy of the identification aid required under section 4. If, after 30 days, the President has not transmitted such written certification to the Review Board, the Board may proceed according to its formal determination. 
(2)Annual reviewAny executive branch related record postponed by the President shall be subject to the requirements of annual review, downgrading and declassification of classified information, and public disclosure in the collection set forth in section 6. 
(3)Record of Presidential postponementThe Review Board shall, upon its receipt, publish in the Federal Register a copy of any unclassified written certification, statement, and other materials transmitted by or on behalf of the President with regard to postponement of related records and provide that such copies are searchable electronically. 
(d)Notice to publicEvery 30 calendar days, beginning on the date that is 60 calendar days after the date on which the Review Board first approves the postponement of disclosure of a related record, the Review Board shall publish in the Federal Register a notice that summarizes the postponements approved by the Review Board or initiated by the President, the House of Representatives, or the Senate, including a description of the subject, originating agency, length or other physical description, and each ground for postponement that is relied upon, and provide that the notice is searchable electronically. 
(e)Reports by the Review Board 
(1)The Review Board shall report its activities to the leadership of the Congress, the Committee on Government Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the President, the Archivist, and the head of any Government office whose records have been the subject of Review Board activity. 
(2)The first report shall be issued on the date that is 1 year after the date of enactment of this Act, and subsequent reports every 12 months thereafter until termination of the Review Board. 
(3)A report under paragraph (1) shall include the following information: 
(A)A financial report of the expenses for all official activities and requirements of the Review Board and its personnel. 
(B)The progress made on review, transmission to the Archivist, and public disclosure of related records. 
(C)The estimated time and volume of assassination records involved in the completion of the Review Board’s performance under this Act. 
(D)Any special problems, including requests and the level of cooperation of Government offices, with regard to the ability of the Review Board to operate as required by this Act. 
(E)A record of review activities, including a record of postponement decisions by the Review Board or other related actions authorized by this Act, and a record of the volume of records reviewed and postponed. 
(F)Suggestions and requests to Congress for additional legislative authority needs. 
(G)An appendix containing copies of reports of postponed records to the Archivist required under section 9(c)(3) made since the date of the preceding report under this subsection. 
(H)Any recommendations made by the citizens advisory committee appointed by the Review Board. 
(I)Any recommendations of the Review Board. 
(4)At least 90 calendar days before completing its work, the Review Board shall provide written notice to the President and Congress of its intention to terminate its operations at a specified date. 
10.Disclosure of materials under seal of court 
(a)Requests to Attorney General 
(1)Requests for information or evidence under sealThe Review Board may request the Attorney General— 
(A)to petition any court in the United States or abroad to release any information or physical evidence relevant to the life or assassination of Reverend Dr. Martin Luther King, Jr., that is held under seal of the court; or 
(B) to subpoena any such information or evidence if such information or evidence is no longer in the possession of the Government. 
(2)Requests for information under injunction of secrecy of a grand jury 
(A)The Review Board may request the Attorney General to petition any court in the United States to release any information relevant to the life or assassination of Reverend Dr. Martin Luther King, Jr., that is held under the injunction of secrecy of a grand jury. 
(B)A request for disclosure of life or assassination materials under this Act shall be deemed to constitute a showing of particularized need under Rule 6 of the Federal Rules of Criminal Procedure. 
(b)Sense of CongressIt is the sense of the Congress that— 
(1)the Attorney General should assist the Review Board in good faith to unseal any records that the Review Board determines to be relevant and held under seal by a court or under the injunction of secrecy of a grand jury; 
(2)the Secretary of State should contact any other foreign government that may hold information relevant to the life and assassination of Reverend Dr. Martin Luther King, Jr., seek the disclosure of such information, and report on progress on these matters to the Review Board in a timely fashion; and 
(3)all Executive agencies should cooperate in full with the Review Board to seek the disclosure of all information relevant to the life and assassination of Reverend Dr. Martin Luther King, Jr., consistent with the public interest. 
11.Private right of action 
(a)In generalAny person who is aggrieved by a violation of this Act may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation. 
(b)Attorney’s feesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs. 
12.Rules of construction 
(a)Precedence over other lawWhen this Act requires transmission of a record to the Archivist or public disclosure, it shall take precedence over any other law (except section 6103 of the Internal Revenue Code), judicial decision construing such law, or common law doctrine that would otherwise prohibit such transmission or disclosure. 
(b)Freedom of Information ActNothing in this Act shall be construed to eliminate or limit any right to file requests with any executive agency or seek judicial review of the decisions pursuant to section 552 of title 5, United States Code, except that any related record discovered after termination of the Review Board shall be considered for postponement or public disclosure under the standards of this Act, not such section 552. 
(c)Judicial reviewNothing in this Act shall be construed to preclude judicial review, under chapter 7 of title 5, United States Code, of final actions taken or required to be taken under this Act. 
(d)Existing authorityNothing in this Act revokes or limits the existing authority of the President, any executive agency, the Senate, or the House of Representatives, or any other entity of the Government to publicly disclose records in its possession. 
(e)Rules of the Senate and House of RepresentativesTo the extent that any provision of this Act establishes a procedure to be followed in the Senate or the House of Representatives, such provision is adopted— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
13.Termination of effect of Act 
(a)Provisions pertaining to the Review BoardThe provisions of this Act that pertain to the appointment and operation of the Review Board shall cease to be effective when the Review Board and the terms of its members have terminated pursuant to section 7(o). 
(b)Other provisionsThe remaining provisions of this Act shall continue in effect until such time as the Archivist certifies to the President and the Congress that all assassination records, including any related record subsequently discovered as described in section 6(c)(2), have been made available to the public in accordance with this Act. 
14.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act, to remain available until expended. 
15.Records pendingUpon termination of the Review Board, all records that are still pending postponement determinations shall be presumed to be available for release. 
16.Whistleblower protectionAll members of the Review Board staff, the Review Board, the National Archives, and all Federal agencies covered under this Act shall treat relevant employees in accordance with the provisions of chapter 23 of title 5, United States Code, prohibiting certain personnel practices (commonly referred to as whistleblower protection provisions), particularly relating to the disclosure of improper document retention, release, and disclosure. 
17.SeverabilityIf any provision of this Act or the application thereof to any person or circumstance is held invalid, the remainder of this Act and the application of that provision to other persons not similarly situated or to other circumstances shall not be affected by the invalidation. 
 
